UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6847


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ENRIQUE BARRAGAN CONTRERAS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior       District     Judge.     (3:03-cr-00231-GCM-DCK-2;
3:08-cv-00120-GCM)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Enrique Barragan Contreras, Appellant Pro Se. Edward R. Ryan,
Acting United States Attorney, Anne Magee Tompkins, Assistant
United States Attorney, Kevin Zolot, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Enrique      Barragan          Contreras       seeks       to    appeal       the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2008) motion.                  The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”            28    U.S.C.       § 2253(c)(2)       (2006).        A

prisoner       satisfies         this        standard       by        demonstrating        that

reasonable      jurists      would         find     that    any       assessment     of     the

constitutional       claims       by    the    district      court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Contreras

has   not     made   the    requisite         showing.           Accordingly,        we    deny

Contreras’s      motion      for       a     certificate         of    appealability       and

dismiss the appeal.              We dispense with oral argument because the

facts   and    legal    contentions           are    adequately         presented     in    the

materials      before      the    court       and    argument         would   not    aid   the

decisional process.

                                                                                    DISMISSED



                                               2